[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 106 
We agree with the Appellate Division in its construction of the orders of the Public Service Commission. On that construction, the orders were more than general administrative or legislative rules. They directly interfered with private property rights of these respondents. Such an order may be made only *Page 112 
after a hearing and, since it involves a judicial act, is subject to review on certiorari.
Nothing here decided limits the power of the Commission to prescribe uniform methods of keeping accounts, records and books. (Public Service Law [Cons. Laws, ch. 48], § 66, subd. 4.) Under that power, all the information here sought could have been elicited from the respondents by directions of the Commission that would have been open to none of the objections to its present orders.
The order of the Appellate Division should be affirmed, without costs. The first question certified is answered in the affirmative and the others in the negative.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN and FINCH, JJ., concur; CROUCH, J., taking no part.
Order affirmed, etc.